Actions were brought to foreclose mechanics' liens and were consolidated for the purpose of trial. Plaintiffs had judgment, from which judgment defendants Rosemary Keener and Kate Keener appeal.
[1] Appellants have filed an opening brief 118 pages in length. It is absolutely devoid of a single heading "showing the nature of the question to be presented or the point to be made", as required by Rule VIII of the Rules for the Supreme Court and District Courts of Appeal. The only headings in the brief are "Statement", "Findings of Fact and Conclusions of Law", "Judgment", "Evidence" and "Argument". In other words, a reading of the headings does not disclose in any manner the points upon which appellants rely. After reading appellants' brief we are still in doubt as to what these points may be.
The above-mentioned rule has been in effect for many years and its requirements have been repeatedly called to the attention of the bar. We cite but a few of the more recent cases. (Landa v.Steinberg, 126 Cal.App. 324 [14 P.2d 532]; Tong v. SunRealty Co., *(Cal.App.) [14 P.2d 127]; Estate ofDawson, 125 Cal.App. 223 [13 P.2d 758]; Milano v.Bulleri, 125 Cal.App. 72 [13 P.2d 521], and cases cited.) Under the terms of the rule, *Page 412 
an appeal may be dismissed upon the court's own motion where appellant fails to comply therewith. We have been reluctant to take such action in the past but we deem this a proper case in which to do so.
The appeal is dismissed.
Nourse, P.J., and Sturtevant, J., concurred.
* REPORTER'S NOTE: A rehearing was granted by the District Court of Appeal in the case of Tong v. Sun Realty Co., ___ Cal.App. ___ [17 P.2d 759], on September 21, 1932.